                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, Nl!lv York 10007




BY EMAIL

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Michael Finocchiaro, 17 Cr. 243 (SHS)

Dear Judge Stein:
                                                                                                   ___,
         The Government respectfully submits this letter to request an adjournment of the date to
submit a proposed restitution order for Michael Finocchiaro, currently set for November 25 , 2019
(60 days following Finocchiaro ' s sentencing). As the Court is aware, the parties have agreed to a
restitution amount, but the Government is still gathering the necessary information for the schedule
of victims. Accordingly, the Government requests an additional 14 days to submit its proposed
restitution order on December 9, 2019.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York


                                                  By:       b
                                                        Kiersten A. Fletcher
                                                        Benet J. Kearney
                                                        Robert B. Sobelman
                                                        Assistant United States Attorneys
                                                        (212) 637-2238 I 2260 I 2616


Cc: Michael Cibella, Esq. (by ECF)
